Citation Nr: 0941128	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-36 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.   

2.  Entitlement to a rating higher than 10 percent for a 
gastric disorder of psychogenic origin. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active military service from January 1951 to 
April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the Veteran's claim for a 
rating higher than 10 percent for his psychological factors 
(anxiety) affecting a physical (gastric) condition.

After the Veteran appealed that decision, the Board remanded 
the case in July 2004 for additional development before 
ultimately denying the claim in October 2005.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2007 Order, 
granting a Joint Motion, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication in compliance with directives 
specified.  

The Joint Motion  explained that  the October 2005 Board 
decision was vacated for the following reasons: (i) the Board 
never addressed the Veteran's separate claim for service 
connection for a major depressive disorder; (ii) the Board 
did not make a determination of whether the psychological 
component or physical component of the already service-
connected gastric disorder of psychogenic origin was more 
disabling, or whether the physical and mental symptoms should 
be rated separately; and (iii) the Board did not discuss any 
of the factors for rating the Veteran's gastric disorder 
under the 7300 series of diagnostic codes.  

To comply with the directives specified in the joint motion, 
the Board remanded the case in December 2008 for additional 
evidentiary development and adjudication.  The case is now 
ready for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is just as likely as not that the Veteran's major 
depressive disorder, which is a separate condition from his 
gastric disorder of psychogenic origin, is related to 
service.  

2.  The Veteran's duodenal ulcer has not been active for many 
years, and his gastritis does not involve any eroded or 
ulcerated areas.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's major depressive disorder was incurred in service.  
38 U.S.C.A §§ 1131, 5107 (West Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria are not met for a disability rating higher 
than 10 percent for a gastric disorder of psychogenic origin.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7-4.14, 
4.16, 4.114, Diagnostic Code 7307 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on its 
merits, providing relevant VA law and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and apprise him of the specific 
information and evidence that VA will obtain and of the 
specific information and evidence he is expected to provide.  
VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

The VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.

In the present case, with respect to the claim for service 
connection for major depressive disorder, since this claim 
has been established by virtue of this decision, there is no 
need to discuss whether VA has satisfied its duties to notify 
and assist pursuant to the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Concerning his increased rating-
claim for a gastric disorder of psychogenic origin, VA 
initially provided the Veteran with this contemplated notice 
in an August 2002 letter, prior to the RO's initial 
adjudication of the claim in August 2006, which is the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  Although this pre-adjudication 
letter did not apprise him of the disability rating and 
downstream effective date elements of his claim, as required 
by Dingess, these downstream issue were addressed in a 
subsequent letter dated in January 2009.  The claim was then 
readjudicated in a supplemental statement of the case (SSOC) 
following this notice. See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  In sum, VA has 
fulfilled its duty to notify the Veteran under the VCAA.

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his increased-
rating claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO and AMC, on remand, obtained all pertinent records that he 
and his representative identified.  The Veteran was also 
afforded several VA compensation examinations to assess the 
severity of his service-connected gastric disorder, the most 
recent of which was performed in May 2009, with an addendum 
opinion in August 2009.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  In light of this development, the Board is 
satisfied that there has been substantial compliance with the 
December 2008 remand directives.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
Court.

II.  Service Connection for Depressive Disorder

The Veteran is service connected for a gastric disorder of 
psychogenic origin, which includes both a physical and 
psychological component, for a combined 10 percent rating.  
On August 2, 2002, however, the Veteran submitted medical 
evidence showing a separate psychiatric disorder involving 
major depression along with a request for service connection 
for his depressive condition.  According to the Joint Motion, 
the Board must now adjudicate this separate claim of 
entitlement to service connection for a depressive disorder.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  "Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Stated somewhat differently, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, "disability that is proximately due to or 
results from another a disease or injury shall be service 
connected."  See 38 C.F.R. § 3.310(a).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (allowing secondary 
service connection for a condition when the nonservice-
connected condition was aggravated by the service-connected 
disability).  This generally requires:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Applying these criteria to the facts of this case, the Board 
will resolve all reasonable doubt in the Veteran's favor and 
grant service connection for major depressive disorder, since 
the evidence is in relative equipoise (about evenly balanced) 
concerning the issue of whether his depressive disorder is 
related to service.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).

The Veteran's service treatment records show that he began 
suffering from gastritis in May 1952, and was subsequently 
diagnosed with a duodenum ulcer.  When examined in December 
1952, the physician noted that the Veteran's ulcer had 
healed, but that pyschogenic factors contributed to the pain 
that he continued to experience.  A psychiatric consultation 
in March 1953 described his condition as a healed duodenum 
ulcer as well as "conversion reaction, mild, manifested by 
epigastric pain."  The Veteran was discharged from the Army 
in April 1953 as a result of his ulcer.  

In April 1960, a VA psychiatric examination revealed that he 
suffered from a "burning sensation in stomach" that was 
"typical of gastric ulcer."  The examiner diagnosed the 
Veteran with a "psychological nervous system reaction, with 
gastric involvement."  The VA again conducted a psychiatric 
examination in April 1965, noting that the Veteran suffered 
from a "Psychophsiologic GI [gastrointestinal] Reaction" 
with mild incapacity.  And during a VA psychiatric 
examination in October 1980, the examiner found that the 
Veteran suffered from psychophysiologic gastrointestinal 
reaction with minimal disability.  

In connection with his increased-rating claim for his gastric 
disorder, the Veteran underwent a VA psychological 
examination in August 2000.  The examiner noted that the 
Veteran was slightly anxious with a constricted affect, but 
with good concentration and attention, as well as fair 
memory, insight, and judgment.  The diagnoses included 
psychological factors (anxiety) affecting a physical 
condition (gastric).  

The diagnosis of major depressive disorder was first noted 
when the Veteran was examined for VA compensation purposes in 
August 2002.  This examination report includes the following 
opinion:

[The Veteran] is suffering from epigastric pain - 
anxiety - of insomnia with early night-frequent 
awakening and early morning insomnia - ill humored 
- forgetfulness - isolated - peoples [sic] annoy 
him . . . with lack of motivation - bothersome - 
with frequent death wishes.

In my opinion patient is suffering chronic major 
depression that far beyond reasonable doubt had its 
onset while on active duty after the development of 
duodenal ulcer - condition is directly related and 
due to his service connected duodenal ulcer.  For 
this reason depression should be considered service 
connected in nature also.  

Records from J.A.A., M.D., the Veteran's private 
psychiatrist, indicate that the Veteran suffered from changes 
in mood, depression, anxiety, and insomnia as a result of his 
stomach condition.  These records also show that the Veteran 
was prescribed Wellbutrin for depression, Xanax for anxiety, 
and Zantac for his gastric symptoms.  Dr. J.A.A. also 
diagnosed the Veteran with major depression and anxiety.  

In November 2004, pursuant to the Board's first remand, VA 
conducted a mental status examination of the Veteran.  The 
examiner noted the Veteran's history of gastric problems, as 
well as treatment for major depression since October 2002.  
After reviewing the claims file and conducting a mental 
status examination, the examiner diagnosed the Veteran with 
"major depressive disorder, recurrent, moderate," as well 
as psychological factors (anxiety) affecting a physical 
condition (gastric).  The examiner then stated that the major 
depressive disorder was separate from the psychological 
factors affecting the Veteran's physical condition, and that 
it moderately interfered with his industrial capacity.  

Pursuant to the Board's recent remand, the Veteran was 
afforded another VA psychiatric examination in May 2009 to 
determine whether his separate depressive disorder is somehow 
related either to service or his service-connected gastric 
disorder of psychogenic origin.  The VA examiner, however, 
provided two very conflicting opinions.  

The examiner diagnosed the Veteran with (1) depressive 
disorder, NOS [not otherwise specified]; and (2) 
psychological factors (anxiety) affecting a physical 
condition (gastric), or conversion disorder by history.  She 
explained that the psychological factors affecting a physical 
condition and the conversion disorder were essentially the 
same condition with different nomenclature according to the 
various DSMs [Diagnostic and Statistical Manual of Mental 
Disorders] throughout the years.  She also explained that the 
Veteran's depressive disorder was a separate and distinct 
entity from the psychological factors affecting a physical 
condition or conversion disorder.  She then opined that the 
Veteran's major depressive disorder was not related to his 
military service.  She provided the following rationale:

Longitudinal medical evidence indicated that the 
onset of this depression was at the beginning of 
the 2002 [sic] few months before his psychiatric 
assessment on 8/2002 when a diagnosis of major 
depression was established.  He started psychiatric 
treatment with his private psychiatrist on 10/2002 
for the first time.  Therefore, [this condition is] 
not related to his military service.  

After being asked to clarify her opinion, the VA examiner 
submitted an addendum report in July 2009.  In this report, 
however, the examiner seems to suggest that the Veteran's 
depressive disorder is due to service or to his service-
connected gastric disorder.  In particular, she stated: "It 
is a well known fact that within the last 25 years the DSM 
has been changing diagnostic criteria and nomenclature.  
Therefore, after reviewed [sic] the longitudinal medical 
evidence and current status examination, it is my opinion 
that the Veteran's mental condition diagnosis of gastric 
disorder of psychogenic origin was possible [sic] due to 
early manifestation of anxiety with somatic component that 
had evolved to [the] present current depressive disorder."  
It thus appears that the examiner is attributing the 
Veteran's major depressive disorder to his service-connected 
gastric disorder.

In light of these findings, the Board believes that service 
connection for the Veteran's major depressive disorder is 
warranted since the evidence is evenly balanced concerning 
the issue of whether his depressive disorder is related to 
service.  The Board is aware that this condition was not 
formally diagnosed until 2002, almost 50 years after his 
separation from active duty in 1953.  Such a lengthily period 
time is generally considered highly probative evidence 
against a claim on a direct basis.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability).  Nevertheless, medical evidence 
indicates that the Veteran's depressive disorder was incurred 
in service.

The Board places significant probative value on the August 
2002 medical opinion that the Veteran's "chronic major 
depression that far beyond reasonable doubt had its onset 
while on active duty after the development of duodenal ulcer 
- condition is directly related and due to his service 
connected duodenal ulcer."  This opinion is significant 
since it was based on a review of the pertinent medical 
history and findings from a mental status examination.  In 
other words, the examiner applied valid medical principles to 
the facts of this case in determining that the Veteran's 
major depressive disorder is related to service.  See Nieves- 
Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board has considered the May 2009 VA medical opinion that 
the Veteran's major depressive disorder is a separate 
condition that is not related to his military service.  The 
same examiner, however, provided a conflicting medical 
opinion in her July 2009 addendum report by stating, "The 
Veteran's mental condition diagnosis of gastric disorder of 
psychogenic origin was possible [sic] due to early 
manifestation of anxiety with somatic component that had 
evolved to [the] present current depressive disorder."  In 
other words, she indicated that the Veteran's depressive 
disorder, which is clearly a separate and distinct condition, 
evolved from his service-connected gastric disorder of 
psychogenic origin, which is tantamount to saying that the 
depressive disorder is secondary to the service-connected 
gastric disorder of psychogenic origin.  38 C.F.R. § 3.310.  
Therefore, at the very least, this opinion supports the 
theory that service connection for the Veteran's major 
depressive disorder is warranted on a secondary basis, while 
suggesting that service connection may be warranted under a 
direct-incurrence theory since both his gastric and 
psychiatric disorder had their onset in service.   

The medical evidence concerning the issue of whether the 
Veteran's major depressive disorder is related to service is 
in relative equipoise.  In these situations, the Veteran is 
given the benefit of the doubt.  Consequently, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
his major depressive disorder was incurred in service.  38 
C.F.R. § 3.102.  See Ashley, 6 Vet. App. at 59, citing 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- 
of-the-doubt" rule, where there exists "an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter," the veteran shall prevail upon the issue).  
Accordingly, service connection for the Veteran's major 
depressive disorder is granted.

III.  Increased Rating for a Gastric Disorder of Psychogenic 
Origin

The Veteran is seeking a rating higher than 10 percent for 
his service-connected gastric disorder of psychogenic origin.  
This disability has been evaluated under 38 C.F.R. § 4.16(d), 
which provides that "when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition (see §4.14).  

Since the Veteran's service-connected gastric disorder of 
psychogenic origin involves both a physical condition and a 
mental disorder, 38 C.F.R. §  4.16(d) generally requires that 
the Board determine which of these two conditions is more 
disabling, and then rate only the more disabling condition.  
In light of this regulation, the Veteran was afforded a VA 
examination in August 2009 to make this determination.  Based 
on a review of the medical evidence, the VA examiner 
concluded that the Veteran's mental disorder was more 
disabling than his physical condition involving gastritis.  

In light of this opinion, it appears that the Board would be 
required to rate the Veteran's mental disorder associated 
with his service-connected gastric disorder of psychogenic 
origin, since this is the dominant aspect of his disability.  
However, since service connection has been granted for the 
Veteran's major depressive disorder, which is a separate 
psychiatric disability, the Board will rate the Veteran's 
physical condition due to his service-connected gastric 
disorder of psychogenic origin.  In doing so, the Board 
points out that rating the Veteran's mental disorder 
associated with gastric disorder of psychogenic origin would 
be disadvantageous to the Veteran because his service-
connected major depressive disorder produces the same 
symptoms, and that VA regulation provides that rating "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  See 38 C.F.R.         § 4.14; 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

In other words, by rating the physical condition instead of 
the mental disorder, the Veteran will ultimately receive two 
separate ratings - one for his major depressive disorder and 
one for his gastritis.  In this regard, the RO will 
effectuate this Board decision by assigning a separate rating 
for his now service-connected major depressive disorder.  
That rating will include all of the Veteran's psychiatric 
symptoms, since it would impossible to separate the symptoms 
due to his major depressive disorder versus those due to his 
gastric disorder of psychogenic origin.  And since the 
assignment of two separate ratings for the same psychiatric 
manifestations is precluded under 38 C.F.R. § 4.16, it serves 
the Veteran's interest to keep a separate rating in effect 
for the physical aspect of his service-connected gastric 
disorder of psychogenic origin, even though it is not the 
dominant disability.  In short, the Board wants to assure 
that the Veteran receives the maximum compensation benefits 
to which he is entitled under the law.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when in assessing the present level of 
disability the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant temporal focus 
is from one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The Veteran's service-connected gastrointestinal disability 
initially involved a duodenal ulcer and was appropriately 
rated under DC 7305, which specifically pertains to duodenal 
ulcer.  As will be discussed below, however, the Veteran's 
duodenal ulcer fully healed many years ago with no 
reactivation of the ulcer, and that all his gastrointestinal 
symptoms are now due to gastritis.  The Board will therefore 
rate his disability under DC 7307, for gastritis.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Under DC 7307, a 10 percent rating is assigned for chronic 
symptoms of gastritis with small nodular lesions.  The next 
higher rating of 30 percent rating is assigned for chronic 
symptoms of gastritis with multiple small eroded or ulcerated 
areas.  And the highest 60 percent rating is assigned for 
chronic gastritis with severe hemorrhages, or large ulcerated 
or eroded areas.  38 C.F.R. § 4.114, DC 7307.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's gastritis.  The evidence for 
consideration includes several VA examination reports, as 
well as VA and private treatment records, none of which show 
evidence of any eroded or ulcerated areas as required for a 
rating higher than 10 percent.  

At the time he filed his claim for an increased rating, 
private medical records dated from August 1998 to April 2001 
noted the Veteran's complaints of epigastric pain.  The 
assessment was active gastritis.  VA medical records dated 
from September 1999 to November 2000 also reflect his 
complaints of stomach discomfort and acidity.  However, an 
abdominal X-ray in December 1999 was negative, and an upper 
endoscopy in July 2000 showed some edema involving a portion 
of the stomach but the duodenal bulb was normal.  Again, the 
impression was gastritis.

The Veteran was examined by VA to assess the severity of his 
gastric disorder in January 2001.  The diagnostic assessment 
was that the Veteran's gastrointestinal symptoms were mostly 
associated with his service-connected psychophysiological 
condition and could not be considered to be secondary 
exclusively to his chronic gastritis or duodenitis 
conditions, which most of the time were temporary and 
improved with treatment.

Private medical records received in January 2004 note the 
presence of chronic dyspepsia without an ulcer, since an 
upper endoscopy performed in October 2003 was normal.  
Additional private records dated through February 2005 show 
continued treatment for dyspepsia.

More recent private medical records show that an upper 
endoscopy performed in March 2008 revealed gastritis.  A 
biopsy from that procedure also revealed mild gastritis but 
no evidence of H. pylori-like microorganisms.  Additional 
treatment records dated in 2008 note the Veteran's complaints 
of abdominal pain diagnosed as dyspepsia.  However, multiple 
studies and labs during this time showed no specific gastric 
findings.  

During a VA examination in May 2009, the Veteran reported 
that he suffered from gastric pain and burning most of the 
time.  He also claimed to have lost 20 pounds the last year 
and a half.  However, the examiner commented that there had 
been no significant weight loss or malnutrition, since his 
weight loss was only 10 percent of his baseline weight.  
There also was no evidence of any anemia, melena, diarrhea, 
nausea, or vomiting.  Upon physical examination, the abdomen 
was soft, depressible, and nontender, although there was 
constant guarding.  In addition, there was no rebound, no 
palpable masses, and no visceromegalies.  Bowel sounds were 
present and slightly increased in all quadrants.  The 
examiner deferred providing a diagnosis because she had no 
radiographs for review.  She also indicated that, according 
to the Veteran, X-rays could not be taken at that time 
because he had had a neurostimulator recently placed in his 
back. 

Since the Veteran was unable to undergo radiological testing, 
the VA examiner was asked to provide additional comment based 
solely on a review of the claims file.  In an August 2008 
addendum report, the examiner reviewed the claims file and 
highlighted the following pieces of evidence: (i) an upper 
endoscopy performed in March 2008 which showed gastritis; 
(ii) a biopsy from the endoscopy which revealed only mild 
gastritis but no evidence of H. pylori-like microorganisms; 
(iii) medical records from the Veteran's private 
gastroenterologist which noted the Veteran's complaints of 
abdominal pain labeled as "dyspepsia," while multiple 
studies and labs failed to show any specific gastric 
findings.  

The examiner then noted that the Veteran's duodenal ulcer in 
1952 had healed with diet and aggressive treatment, and that 
all "posterior evaluations failed to revealed [sic] a 
reactivation of the duodenal ulcer."  The examiner then 
commented that "all of the Veteran's GI complaints are 
mostly due to slow gastric transit without evidence of active 
ulceration and history of having mild gastritis diagnose[d] 
by his private gastroenterologist."  She added, "during the 
past 57 years, the Veteran's GI symptoms have remain[ed] 
basically unchanged, with no reactivation of his duodenal 
ulcer which was his original problem."

The evidence outlined above does not support the assignment 
of a disability rating higher than 10 percent for the 
Veteran's gastritis, since there is no evidence of any eroded 
or ulcerated areas.  This evidence includes: (i) the December 
1999 X-ray report which was normal; (ii) the July 2000 upper 
endoscopy report which only showed some edema involving a 
portion of the stomach; (iii) the March 2008 upper endoscopy 
report which showed only gastritis; (iv) the biopsy from the 
March 2008 endoscopy which revealed mild gastritis but no 
evidence of H. pylori-like microorganisms; and (v) the 
multiple studies and labs from a private gastroenterologist, 
dated from January 2007 to December 2008, which failed to 
show any specific gastric findings.  Since none of these 
records indicates that the Veteran's gastritis is manifested 
by eroded or ulcerated areas, there is simply no basis to 
assign a disability rating higher than 10 percent at any time 
during the applicable period.

Additionally, because the Veteran's gastrointestinal 
disability involves only gastritis, which has its own 
diagnostic code, the Board does not find that any other 
digestive system diagnostic code would be more appropriate, 
or even applicable, for rating his gastrointestinal 
disability, including adhesions of the peritoneum (DC 7301), 
ulcer disease (DCs 7304-7306), postgastrectomy syndromes (DC 
7308), colitis (DC 7323), or diverticulitis (DC 7327).  See 
38 C.F.R. § 4.114 (2008).  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a schedular rating 
higher than 10 percent for the Veteran's gastric disorder of 
psychogenic origin.  And as the preponderance of the evidence 
is against the Veteran's claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

The Board also finds that the schedular rating of 10 percent 
is not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence that the Veteran's gastric 
disorder of psychogenic origin has caused marked interference 
with employment or have required frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  The evidence shows that 
the Veteran retired many years ago due to his age, and has 
not been hospitalized for this condition.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for major depressive disorder is granted.   

A rating higher than 10 percent for a gastric disorder of 
psychogenic origin is denied. 




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


